OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury for burglary of a habitation and assessed 5 years imprisonment. The conviction was originally affirmed in an unpublished opinion. No. 08-84-131CR. Discretionary review was granted and the case was remanded for reconsideration. Pacheco v. State, 757 S.W.2d 729 (Tex.Cr.App.1988). On remand, the Court of Appeals affirmed in a published opinion delivered January 18, 1989. 770 S.W.2d 834 (Tex.App.1989). Appellant filed a petition for discretionary review raising a single ground for review.
We have considered the issues raised and find that the Court of Appeals reached the correct result. As is true in every case where this Court refuses a petition for discretionary review, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. See Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
With this understanding, appellant’s petition for discretionary review is refused.